Mr. Justice McKinstry
delivered the following opinion, concurring specially, in which Mr. Justice Crockett concurred :
I concur in the views expressed in the last portion of the opinion of the Chief Justice, and in the judgment. I am not prepared to say it is never competent for a party to prove that a witness whom he has called, and whose testimony is unfavorable to his cause, had previously stated the facts in a different manner. But when a witness has not given adverse testimony, the party calling him ought not to be permitted to prove that he had made statements which, if sworn to at the trial, would tend to make out his case. To admit the proof of such statements would enable the party to get the naked declarations of the witness before the jury as independent evidence.
Neither Mr. Justice Rhodes nor Mr. Justice Niles expressed an opinion.